DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11 all of the prior art of record fails to teach or suggest the limitation of claim 1, an aircraft display system of an aircraft, the aircraft display system comprising: a display device; a target model database; at least one processor in operable communication with the display device, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: receive traffic target identification data identifying a traffic target including a target air or ground vehicle selected by a pilot through a user input device, wherein the target air or ground vehicle is an external vehicle that is to be followed by the aircraft; receive transmitted data from the traffic target; derive attribute data for the traffic target at least from the transmitted data and from target model data retrieved from the target model database, the aircraft attribute data including position, orientation and air or ground vehicle dimensions; receive enhanced vision system, EVS, imaging data from at least one EVS camera; calculate an area of the EVS imaging data to be visually distinguished to highlight the traffic target, the area calculated based on the attribute data including position, orientation and aircraft dimensions; perform image processing on the area of the EVS imaging data to visually distinguish the area so as to highlight the traffic target, thereby providing highlighted EVS imaging data; and generate a display to be displayed on the display device based on the EVS imaging data and the highlighted EVS imaging data. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Nielson (US20210407306A1), discloses a flight management system includes a communications system configured to receive weather data from a remote source, a display system configured to generate an output for a flight display of an aircraft, and at least one processor with a non-transitory processor-readable medium storing processor-executable code. The output includes weather information based on the received weather data. The processor-executable code causes the processor to receive a user input from a user interface element of the aircraft where the user input requests updated weather information. The processor-executable code causes the processor to retrieve, via the communications system and in response to the user input, updated weather data from the remote source; calculate a departure or arrival performance flight parameter based at least in part on the updated weather data; and provide, via the display system, an output for the flight display of the aircraft where the output includes the flight parameter.
Another close prior art, Scherer (US9176324B1) teaches a device, and method for enhancing an image presented to the pilot on an aircraft display unit. Locations of visible and invisible objects related to aviation such as airports, navigation aids and facilities, and airspace are enhanced by providing highlighter bands with location highlighters. Navigation data representative of aircraft navigation information is received, and location data representative of the location of at least one object located outside the aircraft is retrieved based upon the navigation data. An image generating processor generates an image data set as a function of highlighter data associated with the location data, where the image data set is representative of a two-dimensional or three-dimensional image in which each object is enhanced with location highlighter and/or highlighter band of. The image data set may be provided to a tactical display unit, a strategic display unit, or both for display.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Nielson and Scherer with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-10 are allowed. Likewise, claim 11, and the respective dependent claims 12-20 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tiana (US10001376) teaches an apparatus monitors position for an aircraft. The aircraft includes a display, a position system, a vision system and a database comprising terrain data associated with an environment at a location of the aircraft. The apparatus includes a monitoring processor configured to perform character recognition or structure recognition on the image data to identify a structure or a character in the image data, correlate a position of the structure or character in the environment using a position from the position system and the terrain data, and cause the display to provide a confirmation in response to the position of the structure or character in the terrain data matches the position of the structure or character in the image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665